                                         Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 1 of 34
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Mark Lawson                                                                                                 Pennsylvania CVS Pharmacy, L.L.C.


    (b) County of Residence of First Listed Plaintiff             Philadelphia, PA                            County of Residence of First Listed Defendant              Providence, RI
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jay L. Solnick, Esquire, Solnick & Associates, LLC                                                          Joel Feigenbaum, Esquire, Post & Schell
261 Old York Rd., Ste. 718, Jenkintown, PA 19046, (215)481-9979                                             Four Penn Center, 13th Floor, 1600 JFK Blvd,
                                                                                                            Philadelphia, PA 19103 (215) 587-1138
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Removal pursuant to 28 U.S.C.
VI. CAUSE OF ACTION Brief description of cause:
                                           Allegedly tripped and fell
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/28/2021                                                              Joel H. Feignebaum, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)      Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 2 of 34

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 3 of 34


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

MARK LAWSON                                       :           CIVIL ACTION
                                                  :
                       v.                         :
                                                  :           NO.
CVS PHARMACY, INC. d/b/a                          :
CVS PHARMACY, PHILADELPHIA                        :
PA CVS, INC., and                                 :
PHILADELPHIA PA BUSINESS TRUST                    :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the
track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X)

   May 28, 2021                Joel H. Feigenbaum, Esquire
Date                           Attorney-at-law
                               Attorney for Defendants

(215) 587-1138                 (215) 320-4765
Telephone                      FAX Number

E-Mail Address: jfeigenbaum@postschell.com

(Civ. 660) 10/02

22142566v1
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 4 of 34




                         Civil Justice Expense and Delay Reduction Plan
                        Section 1:03 - Assignment to a Management Track

    (a)        The clerk of court will assign cases to tracks (a) through (d) based on the initial
pleading.

    (b)        In all cases not appropriate for assignment by the clerk of court to tracks (a)
through (d), the plaintiff shall submit to the clerk of court and serve with the complaint on all
defendants a case management track designation form specifying that the plaintiff believes the
case requires Standard Management or Special Management. In the event that a defendant does
not agree with the plaintiff regarding said designation, that defendant shall, with its first
appearance, submit to the clerk of court and serve on the plaintiff and all other parties, a case
management track designation form specifying the track to which that defendant believes the
case should be assigned.

    (c)       The court may, on its own initiative or upon the request of any party, change the
track assignment of any case at any time.

    (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in
any case pending before that judicial officer, to direct pretrial and trial proceedings that are more
stringent than those of the Plan and that are designed to accomplish cost and delay reduction.

    (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or
the procedure for random assignment of Habeas Corpus and Social Security cases referred to
magistrate judges of the court.

                       SPECIAL MANAGEMENT CASE ASSIGNMENTS
                        (See §1.02 (e) Management Track Definitions of the
                         Civil Justice Expense and Delay Reduction Plan)

    Special Management cases will usually include that class of cases commonly referred to as
"complex litigation" as that term has been used in the Manuals for Complex Litigation. The first
manual was prepared in 1969 and the Manual for Complex Litigation Second, MCL 2d was
prepared in 1985. This term is intended to include cases that present unusual problems and
require extraordinary treatment. See §0.1 of the first manual. Cases may require special or
intense management by the court due to one or more of the following factors: (1) large number
of parties; (2) large number of claims or defenses; (3) complex factual issues; (4) large volume of
evidence; (5) problems locating or preserving evidence; (6) extensive discovery; (7)
exceptionally long time needed to prepare for disposition; (8) decision needed within an
exceptionally short time; and (9) need to decide preliminary issues before final disposition. It
may include two or more related cases. Complex litigation typically includes such cases as
antitrust cases; cases involving a large number of parties or an unincorporated association of
large membership; cases involving requests for injunctive relief affecting the operation of large
business entities; patent cases; copyright and trademark cases; common disaster cases such as
those arising from aircraft crashes or marine disasters; actions brought by individual


                                                  2
22142566v1
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 5 of 34




stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or
complexity of factual issues. See §0.22 of the first Manual for Complex Litigation and Manual
for Complex Litigation Second, Chapter 33.




                                               3
22142566v1
                                 Case 2:21-cv-02460  Document
                                                 UNITED         1 FiledCOURT
                                                        STATES DISTRICT 05/28/21 Page 6 of 34
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                    Mark Lawson, 1446 W. 70th Ave., Philadelphia, PA
Address of Plaintiff: ______________________________________________________________________________________________
                                     CVS Pharmacy,Inc., 1 CVS Dr, Woonsocket, RI
Address of Defendant: ____________________________________________________________________________________________
                                                                        Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
                                                                Joel H. Feigenbaum
           05/28/2021
DATE: __________________________________                     __________________________________________                                        315866
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                    
                                                                                            ✔    6.                                                 Premises
                                                                                                       Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 7 of 34




POST & SCHELL, P.C.
BY: CHARLES W. SPITZ, ESQUIRE
E-MAIL: cspitz@postschell.com
I.D. # 81192
JOEL H. FEIGENBAUM, ESQUIRE                         ATTORNEYS FOR DEFENDANTS,
E-MAIL: jfeigenbaum@postschell.com                  PENNSYLVANIA CVS PHARMACY,
I.D. # 315866                                       L.L.C. (I/P/A AS CVS PHARMACY, INC.
FOUR PENN CENTER, 13TH FLOOR                        D/B/A CVS PHARMACYAND
1600 JOHN F. KENNEDY BLVD.                          PHILADELPHIA PA CVS, INC.) AND
PHILADELPHIA, PA 19103-2808                         PHILADELPHIA PA BUSINESS TRUST
215-587-1000
MARK LAWSON,                                       UNITED STATES DISTRICT COURT
                                                   FOR THE EASTERN DISTRICT OF
                           Plaintiff,              PENNSYLVANIA

                      v.                           No.

CVS PHARMACY, INC. d/b/a CVS
PHARMACY, PHILADELPHIA CVS, INC.,
and PHILADELPHIA PA BUSINESS
TRUST,

                           Defendants.


      DEFENDANTS, PENNSYLVANIA CVS PHARMACY, L.L.C. (I/P/A AS CVS
   PHARMACY, INC. D/B/A CVS PHARMACYAND PHILADELPHIA PA CVS, INC.)
                AND PHILADELPHIA PA BUSINESS TRUST’S
     PETITION FOR REMOVAL PURSUANT TO 28 U.S.C.§1332 AND U.S.C.§1441

        Defendants, Pennsylvania CVS Pharmacy, L.L.C. (i/p/a CVS Pharmacy, Inc. d/b/a CVS

Pharmacy and Philadelphia PA CVS, Inc.) and Philadelphia PA Business Trust, by and through

its attorneys, Post & Schell, P.C., hereby petitions to remove the above-captioned action, which

is presently in the Court of Common Pleas, Philadelphia County, No. 210401995, pursuant to 28

U.S.C. §1332 and 28 U.S.C. §1441 et seq., and in support thereof, avers as follows:




22141786v1
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 8 of 34




I.      NATURE OF ACTION

        1.     This action arises out of an alleged trip and fall accident that occurred on April

30, 2019 in the parking lot of a CVS store located in Philadelphia, PA. See a true and correct

copy of Plaintiff’s Complaint attached hereto as Exhibit “A”.

        2.     Plaintiff is a resident of Pennsylvania with an address of 1446 West 70th Avenue,

Philadelphia, PA 19126. Id. at ¶1.

        3.     CVS Pharmacy, Inc. is a foreign corporation with a principal place of business

located at One CVS Drive, Woonsocket, Rhode Island 02895. Id.1

        4.     Defendant, Pennsylvania CVS Pharmacy, L.L.C. is a Pennsylvania limited

liability company with a business address of 6344 Senton Avenue, Philadelphia, Pennsylvania.

See Affidavit of Melanie K. St Angelo attached hereto as Exhibit “C.”

        5.     The sole member of Pennsylvania CVS Pharmacy, L.L.C. is CVS Pharmacy, Inc.

Id.

        6.     Defendant, Philadelphia PA Business Trust is a Delaware corporation with a

principal place of business located at 7850 NW 146th Street, 4th Floor, Miami Lakes, Florida

33016.2



1
  The Pennsylvania Department of State confirms that Philadelphia PA CVS, Inc. is no longer an
active corporation as it merged with CVS Pharmacy, Inc. – which maintains the business address
identified by Plaintiff in his Complaint – in 1999. See a true an accurate copy of the Business
Entity Details attached hereto as Exhibit “B”.
2
   Plaintiff’s Complaint incorrectly identifies Defendant, Philadelphia PA Business Trust’s
address as 6344 Senton Avenue, Philadelphia, Pennsylvania, the address of the CVS store. See
Exhibit “A”. The Pennsylvania Department of State confirms that Defendant, Philadelphia PA
Business Trust is a foreign corporation. The lease between Philadelphia PA Business Trust and
Pennsylvania CVS Pharmacy, LLC, which was controlling at the time and for the premises
where Plaintiff allegedly fell, confirms Philadelphia PA Business Trust is a Delaware busines
trust with a principal business address in Miami Lakes, Florida. See a true and accurate copy of
the Business Entity Details and a redacted copy of the Lease attached hereto as Exhibit “D”.

                                               2
22141786v1
               Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 9 of 34




        7.      Plaintiff alleges to have suffered “painful and severe injuries, which include, but

are not limited to, disc herniation at T12-L1, disc bulge at L4-5, right knee internal derangement,

lower extremity radiculopathies, cervical sprain and strain, lumbar strain and strain, right hip

sprain and strain, and lower back sprain and strain.” Plaintiff also alleges to have incurred, inter

alia, medical expenses and financial expenses, loss of earnings and impairment of earning power

and capacity and claims to be prevented from performing his usual customary activities. See

Exhibit “A” at ¶¶8-10.

        8.      Pursuant to Pennsylvania pleading rules, Plaintiff has also asserted that the

alleged damages are in excess of the $50,000 jurisdictional limits of a Board of Arbitrators. See

Exhibit “A.”

II.     PROCEDURAL HISTORY

        9.      On April 22, 2021 Plaintiff filed a Complaint in the Philadelphia County Court of

Common Pleas. See Exhibit “A”.

        10.     The Complaint was served on Defendant, Pennsylvania CVS Pharmacy, L.L.C.

on April 30, 2021. See Certified Mail tracking information within Exhibit “A”; USPS Tracking

History for Confirmation # 770191120000127947780.

        11.     Pursuant to 28 U.S.C. § 1446(b)(2)(B), Defendant shall have thirty (30) days after

service of the Complaint – May 30, 2021 – to file a notice of removal.

        12.     This notice of removal, and related papers, has been filed within thirty (30) days

of the date of service of the Complaint on Defendants and is, therefore, timely under 28 U.S.C.

§ 1446(b).




                                                 3
22141786v1
               Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 10 of 34




III.     LEGAL ARGUMENT

         A.    THE ADVERSE PARTIES ARE COMPLETELY DIVERSE

         13.   Pursuant to 28 U.S.C. § 1332, a matter may be removed to Federal Court based

upon the diversity of citizenship of the parties.

         14.   Complete diversity of citizenship between the parties exists when “every plaintiff

[is] of diverse state citizenship from every defendant.” In re Briscoe, 448 F.3d 201, 215 (3d Cir.

2006).

         15.   A corporation is considered to be a citizen of its state of incorporation and the state

where it has its principal place of business. 28 U.S.C. § 1332(c).

         16.   Under the “nerve center” test adopted by the United States Supreme Court, a

corporation’s principal place of business is the headquarters of the corporation, i.e. that “place

where a corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz

Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

         17.   In addition, “the citizenship of an LLC is determined by the citizenship of each of

its members.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).

         18.   As stated above, as well as in the Complaint, Plaintiff is a resident of Pennsylvania.

         19.   The citizenship of CVS Pharmacy, Inc. (and Philadelphia PA CVS, Inc., which is

an inactive merged corporation with CVS Pharmacy, Inc.) is Rhode Island. See Exhibits “B-C”.

         20.   Defendant, Pennsylvania CVS Pharmacy, L.L.C.’s sole member is CVS Pharmacy,

Inc. As the sole member of the LLC, the citizenship of CVS Pharmacy, Inc. (Rhode Island) is

used to determine the citizenship of Pennsylvania CVS Pharmacy, L.L.C.

         21.   The citizenship of Defendant, Philadelphia PA Business Trust is Delaware. See

Exhibit “D”.



                                                    4
22141786v1
              Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 11 of 34




        22.   As a result, there is complete diversity of citizenship between the Plaintiff

(Pennsylvania) and Defendants (Rhode Island and Delaware).

        B.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        23.     Under 28 U.S.C. §1332(a), federal jurisdiction based on diversity of citizenship

requires that the amount in controversy exceed $75,000.

        24.     The amount in controversy is measured by the pecuniary value of the rights being

litigated. Hunt v. Washington Apple Advertising Commission, 432 U.S. 333, 347, 53 L. Ed. 2d

383, 97 S. Ct. 2434 (1977).

        25.     “The amount in controversy is not measured by the low end of an open-ended

claim, but rather by a reasonable reading of the value of the rights being litigated.” Angus v.

Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993), citing Hunt v. Washington State Apple

Advertising Comm’n., 432 U.S. 333, 347 (1977)[emphasis added].

        26.     The Court must find that the amount in controversy requirement has been satisfied

when a reasonable jury could value the plaintiff’s losses at an amount above the jurisdictional

minimum. Id.; see also Corwin Jeep Sales & Service v. American Motors Sales Corp., 670 F.

Supp. 591, 596 (M.D. Pa. 1986)(finding amount in controversy requirement met when the court

could not “find to a legal certainty that the parties' respective rights under the franchise

agreement are worth less than the jurisdictional minimum.”).

        27.     In this case, Plaintiff alleges to have suffered “painful and severe injuries, which

include, but are not limited to, disc herniation at T12-L1, disc bulge at L4-5, right knee internal

derangement, lower extremity radiculopathies, cervical sprain and strain, lumbar strain and

strain, right hip sprain and strain, and lower back sprain and strain.” Plaintiff also alleges to have

incurred, inter alia, medical expenses and financial expenses, loss of earnings and impairment of



                                                  5
22141786v1
              Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 12 of 34




earning power and capacity and claims to be prevented from performing his usual customary

activities. See Exhibit “A” at ¶¶8-10.

        28.     While Defendant disputes Plaintiff’s allegations, considering the damages

claimed by Plaintiff, if taken to be true, a reasonable jury could value Plaintiff’s losses at an

amount in excess of the $75,000 amount in controversy minimum.

IV.     CONCLUSION

        29.     Therefore, with both the existence of diversity of citizenship between the parties

and the amount in controversy threshold having been satisfied, removal is proper under 28

U.S.C. §§ 1332 and 1441.

        WHEREFORE, Defendants, Pennsylvania CVS Pharmacy, L.L.C. (i/p/a CVS

Pharmacy, Inc. d/b/a CVS Pharmacy and Philadelphia PA CVS, Inc.) and Philadelphia PA

Business Trust, respectfully requests that this Honorable Court find this case to have been

properly removed and assume full jurisdiction of this matter.

                                             Respectfully submitted,


                                         POST & SCHELL, P.C.




                                          BY:
DATED: May 27, 2021                              CHARLES W. SPITZ, ESQUIRE
                                                 JOEL H. FEIGENBAUM, ESQUIRE
                                                 Attorneys for DEFENDANT,
                                                 PENNSYLVANIA CVS PHARMACY, L.L.C.
                                                 (i/p/a CVS Pharmacy, Inc. d/b/a CVS Pharmacy
                                                 and Philadelphia PA CVS, Inc.) and
                                                 PHILADELPHIA PA BUSINESS TRUST




                                                6
22141786v1
             Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 13 of 34




                                CERTIFICATE OF SERVICE

        JOEL H. FEIGENBAUM, ESQUIRE hereby states that a true and correct copy of the
foregoing Petition for Removal to be electronically filed with the Court and served electronically
by the Court upon counsel of record in addition to being sent by electronic mail to
jsolnick@solnicklawyers.com.


                                        POST & SCHELL, P.C.




                                         BY:
DATED: May 27, 2021                             CHARLES W. SPITZ, ESQUIRE
                                                JOEL H. FEIGENBAUM, ESQUIRE
                                                Attorneys for DEFENDANT,
                                                PENNSYLVANIA CVS PHARMACY, L.L.C.
                                                (i/p/a CVS Pharmacy, Inc. d/b/a CVS Pharmacy
                                                 and Philadelphia PA CVS, Inc.)
                                                and PHILADELPHIA PA BUSINESS TRUST




                                                7
22141786v1
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 14 of 34




                   EXHIBIT A
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 15 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 16 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 17 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 18 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 19 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 20 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 21 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 22 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 23 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 24 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 25 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 26 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 27 of 34




                  EXHIBIT B
                         Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 28 of 34

Corporations         Search Business Entities (corpsearch.aspx)        Search UCC Transactions (uccsearch.aspx)     Forms

Contact Corporations (http://www.dos.pa.gov/BusinessCharities/Pages/default.aspx)                                 Login (https://hub.business.pa.gov/login)



Search entity / Select entity / Order documents



Order Business Documents



                                                                                                                                      Date: 05/19/2021


  Business Name History
    Name                                                                                             Name Type

    PHILADELPHIA PA CVS, INC.                                                                        Current Name


                                                             Business Entity Details
                                                                    Officers
    Name                                                          PHILADELPHIA PA CVS, INC.

    Entity Number                                                 2862631

    Entity Type                                                   Business Corporation

    Status                                                        Merged

    Citizenship                                                   Domestic

    Entity Creation Date                                          02/23/1999

    Effective Date                                                02/23/1999

    State Of Inc                                                  PA

    Address                                                       %CT Corporation System Philadelphia



    Name                                                          CAROL A DENALE

    Title                                                         TREASURER

    Address                                                       ONE CVS DRIVE WOONSOCKET RI 02895


    Name                                                          CAROL A DENALE

    Title                                                         VICEPRESIDENT

    Address                                                       ONE CVS DRIVE WOONSOCKET RI 02895


    Name                                                          THOMAS S MOFFATT

    Title                                                         SECRETARY

    Address                                                       ONE CVS DRIVE WOONSOCKET RI 02895


    Name                                                          ZENON P LANKOWSKY

    Title                                                         PRESIDENT

    Address                                                       ONE CVS DRIVE WOONSOCKET RI 02895
                        Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 29 of 34

Filed Documents
The information presented below is for your reference. To place an order you will need to log in. If you do not have a PENN File account, you may
register for an account by clicking here (/Account/Register_account).

Show 25       entries                                                                                Filter Records

                                                           Plain                          Certified Certified
                                                           Copy                            Copy      Copy     Microfilm Microfilm Microfilm Line
   Select           Date             Document      Pages Quantity#         Price         Quantity#   Price        #       Start     End     Total

                                 Search Request                           $15.00

              02/23/1999         ARTICLES OF                      1         $0.00              0        $40.00         9913           421           422
                                 INCORPORATION
                                 1


Showing 1 to 2 of 2 entries                                                                                                Previous      1     Next

        All Dates    All Certified                Quantity #     1          $40.00          Search Fee $15.00
                     Copies

        All Dates    All Plain                    Quantity #     1           $0.00          Search Fee $15.00
                     Copies




 Note: Some of the images are currently unavailable through the website. You may submit an order for copies by selecting a document and
 then clicking on the 'Proceed to Cart' button. An initial $15 search fee is due and payable at the time of the order. Additional fees of $3.00
 per page will be invoiced through the email identified with the user login. When all fees due have been paid, you will receive an email
 indicating the order is available on the users Home page under the Downloads section.

 By selecting 'Proceed to Cart' you are agreeing to pay all fees for this order.




Certified Documents
 Select     Date              Document        Pages                          Quantity#          Price                                    Line Total

            05/19/2021        Index and            1                                 1         $15.00
                              Docket Report

            05/19/2021        Index and            1                                 1         $55.00
                              Docket
                              Certified
                              Report


Order Total :


<< Back to Search Results

                                                                                                                                                    Login
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 30 of 34




                  EXHIBIT C
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 31 of 34
Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 32 of 34




                  EXHIBIT D
                        Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 33 of 34

Corporations        Search Business Entities (corpsearch.aspx)        Search UCC Transactions (uccsearch.aspx)        Forms

Contact Corporations (http://www.dos.pa.gov/BusinessCharities/Pages/default.aspx)                              Login (https://hub.business.pa.gov/login)



Search entity / Select entity / Order documents



Order Business Documents



                                                                                                                                   Date: 05/19/2021


  Business Name History
   Name                                                                                                  Name Type

   PHILADELPHIA PA BUSINESS TRUST                                                                        Current Name


                                                           Business Entity Details
                                                                  Officers
   Name                                                      PHILADELPHIA PA BUSINESS TRUST

   Entity Number                                             2768227

   Entity Type                                               Business Corporation

   Status                                                    Active

   Citizenship                                               Foreign

   Entity Creation Date                                      07/30/1997

   Effective Date                                            07/30/1997

   State Of Inc                                              DE

   Address                                                   %CORPORATE CREATIONS NETWORK INC. Erie




  Filed Documents
  The information presented below is for your reference. To place an order you will need to log in. If you do not have a PENN File account, you may
  register for an account by clicking here (/Account/Register_account).

  Show 25         entries                                                                          Filter Records

                                                        Plain                          Certified Certified
                                                        Copy                            Copy      Copy     Microfilm Microfilm Microfilm Line
     Select          Date        Document       Pages Quantity#           Price       Quantity#   Price        #       Start     End     Total

                                Search                                   $15.00
                                Request

                  07/30/1997    CERTIFICATE                      1         $0.00            0         $40.00           9758        472          473
                                OF
                                AUTHORITY
                                1

                  06/12/2001    CHANGE OF                        1         $0.00            0         $40.00        2001045       1475         1476
                                REGISTERED
                                OFFICE -
                                Domestic 2
                     Case 2:21-cv-02460 Document 1 Filed 05/28/21 Page 34 of 34
                                                         Plain                      Certified Certified
                                                         Copy                        Copy      Copy     Microfilm Microfilm Microfilm Line
   Select          Date           Document       Pages Quantity#      Price        Quantity#   Price        #       Start     End     Total

                01/16/2004       CHANGE OF                    1       $0.00            0            $40.00   2004011         1690     1691
                                 REGISTERED
                                 OFFICE -
                                 Domestic 3

                01/19/2016       Amendment          2         1       $3.00            0            $40.00
                                 - Foreign
                                 Registration
                                 Statement 4

Showing 1 to 5 of 5 entries                                                                                       Previous      1    Next

        All         All Certified          2     Quantity #       1      $40.00        Search Fee $15.00
        Dates       Copies

        All         All Plain              2     Quantity #       1       $0.00        Search Fee $15.00
        Dates       Copies




 Note: Some of the images are currently unavailable through the website. You may submit an order for copies by selecting a document
 and then clicking on the 'Proceed to Cart' button. An initial $15 search fee is due and payable at the time of the order. Additional fees
 of $3.00 per page will be invoiced through the email identified with the user login. When all fees due have been paid, you will receive
 an email indicating the order is available on the users Home page under the Downloads section.

 By selecting 'Proceed to Cart' you are agreeing to pay all fees for this order.




Certified Documents
 Select     Date              Document          Pages                    Quantity#          Price                               Line Total

            05/19/2021        Certificate of        1                          1           $40.00
                              Registration

            05/19/2021        Index and             1                          1           $15.00
                              Docket Report

            05/19/2021        Index and             1                          1           $55.00
                              Docket
                              Certified
                              Report


Order Total :


<< Back to Search Results

                                                                                                                                       Login
